10

1]

12

14

Id

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
CATHERINE NICHOLS, Case No.: 2:17-cv-02337-APG-EJY
Plaintiff ORDER GRANTING MOTIONS TO

SEAL

V.
[ECF Nos. 124, 128]

CREDIT UNION 1, and EXPERIAN
INFORMATION SOLUTIONS, Inc.,

Defendants

 

 

 

 

Plaintiff Catherine Nichols moves to seal or redact various exhibits attached to her motion
for partial summary judgment. ECF No. 124. Defendant Experian similarly moves to seal some
exhibits to its motion for summary judgment. ECF No. 128. Both motions are supported by good
cause.

I THEREFORE ORDER that the motions to seal (ECF Nos. 12, 128) are GRANTED.
The clerk of the court shall maintain the documents filed as ECF Nos. 123 and 127 under seal.

DATED this 3rd day of March, 2020.

¢ zi
i,
ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
